                                         Case 5:17-cv-00220-LHK Document 1174 Filed 01/07/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                         Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                          DENYING IN PART QUALCOMM’S
                                  14            v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                          UNDER SEAL
                                  15    QUALCOMM INCORPORATED,
                                                                                          Re: Dkt. No. 1142
                                  16                  Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Qualcomm’s request to seal

                                  19   as follows:
                                                 Document                    Page/Line                          Ruling
                                  20
                                       JX0006                          § 3.1                     GRANTED.
                                  21   JX0006                          § 5.2.1                   GRANTED.
                                       JX0006                          § 5.2.2                   GRANTED.
                                  22   JX0006                          § 5.2.3                   GRANTED.
                                  23   JX0006                          § 5.4                     GRANTED.
                                       JX0006                          § 6.2.1                   GRANTED.
                                  24   JX0006                          § 6.2.2                   GRANTED.
                                       JX0006                          § 7.1                     GRANTED.
                                  25   JX0006                          § 26                      GRANTED.
                                  26   JX0006                          § 1, Side Agreement       GRANTED.
                                       JX0006                          § 2, Side Agreement       GRANTED.
                                  27
                                                                                      1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S ADMINISTRATIVE MOTION TO
                                       FILE UNDER SEAL
                                        Case 5:17-cv-00220-LHK Document 1174 Filed 01/07/19 Page 2 of 4



                                                Document                Page/Line                     Ruling
                                   1
                                       JX0047                    First paragraph on        GRANTED.
                                   2                             page 2
                                       JX0047                    “Catastrophic Event”      GRANTED.
                                   3                             selections
                                   4   JX0047                    “Catastrophic Event       GRANTED.
                                                                 Inception Date”
                                   5                             selections
                                       JX0047                    “Solely for purposes”     GRANTED.
                                   6
                                                                 selections
                                   7   JX0047                    Definition on page 5      GRANTED.
                                       JX0047                    Selected paragraphs on    GRANTED.
                                   8                             pages 6-9
                                       JX0047                    “Minimum rate”            GRANTED.
                                   9                             definition
                                  10   JX0047                    Selected definitions on   GRANTED.
                                                                 pages 10-11
                                  11   JX0047                    “Solely for purposes”     GRANTED.
                                                                 selections
                                  12   JX0047                    Selected definitions on   GRANTED.
Northern District of California
 United States District Court




                                  13                             pages 13-14
                                       JX0047                    Selected definitions on   GRANTED.
                                  14                             pages 15-16
                                       JX0047                    §2                        GRANTED.
                                  15   JX0047                    § 4.1.1                   GRANTED.
                                       JX0047                    §§ 4.1.1.1-4.1.2          GRANTED.
                                  16
                                       JX0047                    § 4.1.3                   GRANTED.
                                  17   JX0047                    § 4.14                    GRANTED.
                                       JX0047                    § 4.2.3                   GRANTED.
                                  18   JX0047                    § 4.4.1                   GRANTED.
                                       JX0047                    § 4.4.2                   GRANTED.
                                  19
                                       JX0047                    §§ 4.4.3-4.4.5            GRANTED.
                                  20   JX0047                    § 5.3.3                   DENIED.
                                       JX0047                    § 5.4.2                   GRANTED.
                                  21   JX0047                    § 5.7                     DENIED.
                                       JX0047                    § 5.8                     GRANTED.
                                  22
                                       JX0047                    § 6.1                     GRANTED.
                                  23   JX0047                    §§ 7.1-7.4                GRANTED.
                                       JX0047                    § 12                      GRANTED.
                                  24   JX0047                    Selection after           GRANTED.
                                                                 “Designated Patents”
                                  25                             for Exhibit E-1
                                  26
                                  27
                                                                                2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S ADMINISTRATIVE MOTION TO
                                       FILE UNDER SEAL
                                        Case 5:17-cv-00220-LHK Document 1174 Filed 01/07/19 Page 3 of 4



                                                Document                   Page/Line                      Ruling
                                   1
                                       JX0047                    Lists after “Current     DENIED as to Exhibits A-1 and A-2,
                                   2                             Patent Pools” in         but GRANTED as to Exhibits A-3 and
                                                                 Exhibits A-1, A-2, A-    A-4.
                                   3                             3, A-4
                                       JX0047                    Exhibit C                GRANTED.
                                   4
                                       JX0047                    Exhibit E-1              GRANTED.
                                   5   JX0122                    Definition of            GRANTED.
                                                                 “Designated Third
                                   6                             Party”
                                       JX0122                    Definition portions on   GRANTED.
                                   7
                                                                 page 4
                                   8   JX0122                    Definition of “Other     GRANTED.
                                                                 Components”
                                   9   JX0122                    § 2.1                    GRANTED.
                                       JX0122                    § 2.2                    GRANTED.
                                  10   JX0122                    § 4.1.3                  GRANTED.
                                  11   JX0122                    § 4.4                    DENIED as to first paragraph of §
                                                                                          4.1.2.2 “Arbitration,” but otherwise
                                  12                                                      GRANTED.
Northern District of California
 United States District Court




                                       JX0122                    § 5.3.7                  DENIED, except for definitions in (i)-
                                  13                                                      (iii).
                                       JX0122                    § 5.5                    DENIED.
                                  14
                                       JX0122                    § 6.2                    GRANTED.
                                  15   JX0122                    §7                       GRANTED.
                                       JX0122                    § 17.2                   GRANTED.
                                  16   JX0122                    § 17.3                   GRANTED.
                                       JX0122                    Figures in               GRANTED.
                                  17
                                                                 “High/Mid/Low
                                  18                             Chipset Launch”
                                       JX0122                    Figures in § 2 of        GRANTED.
                                  19                             Execution Version
                                       JX0122                    § 1.1 of Settlement      DENIED as to §§1.1(iii), (iv), (v), and
                                  20                             Agreement                (vi), but otherwise GRANTED.
                                  21   JX0122                    § 1.3                    DENIED as to § 1.3(iv), but otherwise
                                                                                          GRANTED.
                                  22   JX0122                    §2                       GRANTED.
                                       JX0122                    §§ 3.1-3.9               DENIED.
                                  23   JX0122                    Exhibit A                GRANTED.
                                       JX0122                    § 3.1 of Patent          GRANTED.
                                  24
                                                                 Commitment
                                  25                             Agreement
                                       JX0122                    § 5.1.2                  GRANTED.
                                  26
                                  27
                                                                                   3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S ADMINISTRATIVE MOTION TO
                                       FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1174 Filed 01/07/19 Page 4 of 4



                                                Document                Page/Line                    Ruling
                                   1
                                       JX0122                    § 2.1 of Technical     GRANTED.
                                   2                             Collaboration
                                                                 Agreement
                                   3   JX0122                    § 2.2                  GRANTED.
                                   4   JX0122                    § 2.4                  GRANTED.
                                       JX0122                    § 4.3.2                GRANTED.
                                   5   JX0122                    Exhibit B              GRANTED.
                                       JX0122                    Schedule 1             GRANTED.
                                   6
                                       IT IS SO ORDERED.
                                   7
                                       Dated: January 7, 2019
                                   8
                                                                               ______________________________________
                                   9                                           LUCY H. KOH
                                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S ADMINISTRATIVE MOTION TO
                                       FILE UNDER SEAL
